DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 9/13/2021.
Claims 1, 3, 17, and 19 have been amended.
No claims have been cancelled. Claims 2, 16, and 18 were cancelled previously.
No new claims have been added.
Claims 1, 3-15, 17, and 19-30 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2021 has been entered and considered by the examiner.
 Response to Arguments
Applicant’s arguments, see pages 8-12, filed 9/13/2021, with respect to claims 1, 3-15, 17, and 19-30 have been fully considered and are persuasive.  The rejection of claims 1, 3-15, 17, and 19-30 has 
Allowable Subject Matter
Claims 1, 3-15, 17, and 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1 and 17, the Examiner agrees with Applicant’s arguments that the prior art does not disclose or suggest the apparatus and method wherein single carrier frequency divisional multiplex (SC-FDM) and interlaced frequency divisional multiplex (IFDM) are used for configuration and transmission of uplink demodulation reference signals (DMRS) as is now claimed in detail. These limitations in combination with the rest of the claimed limitations are not taught by the prior art.	Regarding claims 3-15 and 19-30, the claims are allowable because they depend from independent claims 1 and 17 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474